Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 4 July 2022, to the Original Application, filed 20 August 2019.

2. 	Claims 1-13 are allowed.


Reasons for Allowance

3. 	Claims 1-13 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 13.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…wherein the processor determines a level of similarity in layout between the first document and each of the plurality of templates by calculating a sum of a plurality of numerical values multiplied by a plurality of respective evaluation coefficients which are calculated based on a history of template use of the user, the numerical values being absolute differences between the plurality of features of the first document and the plurality of features of the respective template, and extracts the one or more templates based on the determined levels of similarity,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Kajiwara (U.S. Patent 10,013,395 B2) discloses determining a layout image from a generated plurality of layout images by evaluating selected target images.
	- Vohra (U.S. Patent 10,445,063 B2) discloses classifying and comparing similar documents using base templates.
- Mukhopadhyay (U.S. Publication 2020/0074169 A1) discloses extracting structured information from image documents.
- Arai (U.S. Publication 2015/0356070 A1) discloses computing a degree of overlap between information related to the creation or distribution of documents.
- Kawbata (U.S. Publication 2013/0179381 A1) discloses frequent pattern extraction.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176